Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US 2010/0089274) in view of Cerutti et al.  (US 7,863,536).
     Austin shows a vertical sorter 1 having a track 26 which has at least two straight portions and at least two curved portions as shown in Figure 1, a supply table 3, a plurality of bins 5 disposed along each side of at least two straight portions, a sorting trolley 24 for conveying goods from table 3 to bins or chutes 5 and starting on paragraph [0044]-[0048] disclosed is the use of a linear motor primary coil mounted on at least two straight portions and a secondary magnet mounted on mount 108 of each trolley 24.  Not specifically shown by Austin are supply table on each side of straight portions.  However, shown by Cerutti et al. is the use of such tables 12 along each side of a trolley system which feeds to chutes 14 which are also along two sides of straight portions.  To include extra table on each side of the shown track would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would allow for more goods to be placed in a timely manner onto the trolleys for delivery thus speeding up the rate of delivery.
     Re claim 2, adjacent trolleys 24 are disclosed as being hinged together.
     Re claim 5, different bins 5 are used for conveying goods to different areas.

     Re claim 8, the use of aluminum for the track is disclosed, see paragraph [0034].
     Re claim 9, portions of a support frame can be seen in Figures 3-9.
     Re claim 11-17, the support frame is used for supporting track 26.
Allowable Subject Matter
Claims 3, 4, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments, see remarks filed on 06/08/2021, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Austin in view of Cerutti et al. as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fortenbery et al. (US 6,298,975) teaches the use of a linear motor for driving a trolley.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       07/15/2021